t c memo united_states tax_court franklin d and sandra m terrell petitioners v commissioner of internal revenue respondent docket no filed date held r's determination that ps are liable for the addition_to_tax under sec_665l1l a i r c for failure to timely file their federal_income_tax returns for their and taxable years is sustained held further r's determination that ps are liable for the accuracy-related_penalty under sec_6662 i r c for their and taxable years is sustained franklin d terrell and sandra m terrell pro_se sherri l munnerlyn for respondent memorandum findings_of_fact and opinion nims judge respondent determined deficiencies additions to tax and accuracy-related_penalties for and with respect to petitioners' federal income taxes as follows addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar after concessions by both parties the remaining issues for decision are whether petitioners are liable for the additions to tax under sec_6651 for failure to timely file their and federal_income_tax returns and whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact at the time the petition was filed petitioners resided in los angeles california during the years in issue petitioner franklin terrell was a general contractor engaged in the construction business petitioners filed their income_tax return on date and their and income_tax returns on date petitioners did not file extensions to file their income_tax returns for any of the years in issue petitioners failed to report interest_income earned from their bank accounts in the amounts of dollar_figure dollar_figure and dollar_figure for their and taxable years respectively petitioners had unreported rental income in the amounts of dollar_figure dollar_figure and dollar_figure for their and taxable years respectively in petitioners received a portion of the unreported rental income from the rental of their residence pincite maymont drive los angeles california petitioners had unreported schedule c income of dollar_figure dollar_figure and dollar_figure for their and taxable years respondent estimated and allowed schedule c expenses in the amounts of dollar_figure dollar_figure and dollar_figure for petitioners’ and taxable years respectively respondent's estimate which was based on a percentage of petitioners gross_receipts was required due to petitioners' failure to keep adequate_records to substantiate their claimed schedule c expenses petitioners were not entitled to deduct rental expenses in the amounts of dollar_figure dollar_figure and dollar_figure for their and taxable years because they had no records to substantiate these expenses opinion i addition_to_tax under sec_6651 a respondent determined that petitioners were liable for the additions to tax under sec_6651 for the and taxable years sec_6651 imposes an addition_to_tax for failing to file a timely income_tax return unless such failure_to_file is due to reasonable_cause and not due to willful neglect the addition_to_tax i sec_5 percent of the amount required to be reported on the return for each month or fraction thereof during which such failure_to_file continues but not to exceed percent in the aggregate see sec_665l1 a as calendar_year taxpayers petitioners' and returns were due on date and respectively see sec_6072 however in this case petitioners filed their return on date and their and returns on date unless petitioners can show that their failure to timely file their returns was due to reasonable_cause and not due to willful neglect respondent's determination will be sustained the term reasonable_cause as set forth in sec_6651 has been defined as the exercise of ordinary business care and prudence see sec_301 6651-l1 c proceed admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 the question of whether a failure_to_file a timely return is due to reasonable_cause and not willful neglect is one of fact on which petitioners bear the burden_of_proof see rule a 326_f2d_261 9th cir affg in part and reversing in part 37_tc_962 67_tc_111 at trial mr terrell admitted on direct examination that there was no reasonable_cause for petitioners' failure to timely file their and returns however petitioners attempt to establish by mr terrell's testimony that their failure_to_file their return was due to riots and fires occurring near their home during and the subsequent relocation of petitioners and their family to arizona we disagree mr terrell's testimony fails to explain how the fires and riots prevented them from timely filing their returns or how these occurrences prevented them from filing an extension to file their return moreover the record shows that despite the riots and fires occurring near petitioners’ home mr terrell's business records were unaffected and were taken with petitioners to arizona the fact that petitioners had possession of mr terrell's business records indicates a lack of causal link between their failure_to_file and the riots and fires occurring near their home under these circumstances we conclude that petitioners' failure_to_file their and income_tax returns was not due to reasonable_cause therefore respondent properly imposed the addition_to_tax il accuracy-related_penalty under sec_6662 a respondent determined that petitioners were liable for the accuracy-related_penalty under sec_6662 for their and taxable years respectively sec_6662 a imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6662 sec_6662 applies sec_6662 a to any portion of an underpayment attributable to negligence or disregard of rules or regulations petitioners must prove that they were not negligent ie that they made a reasonable attempt to comply with the provisions of the internal_revenue_code and that they were not careless reckless or intentional disregard of rules or regulations see sec_6662 rule a 94_tc_637 affd without published opinion 956_f2d_274 9th cir sec_1_6662-3 income_tax regs negligence has also been defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith see sec_6664 in this case petitioners were negligent for each of the taxable years in issue petitioners failed to report interest_income schedule c income and rental income in addition petitioners failed to maintain adequate_records to substantiate schedule c expenses and rental deductions claimed on their return thus the record adequately demonstrates that petitioners were careless and did not make a reasonable attempt to comply with the provisions of the internal_revenue_code by mr terrell's testimony petitioners contend that they are not liable for the accuracy-related_penalty under sec_6662 for any of the years in issue because they relied on their tax_return_preparer mr still to prepare their returns accurately in the circumstances petitioners' responsibility of filing accurate tax returns cannot be avoided by placing responsibility on an agent 63_tc_149 in the case of alleged reliance upon an accountant who prepared the taxpayer's return a taxpayer may demonstrate reasonable_cause if he can show that he relied in good_faith on a qualified adviser after full disclosure of all necessary and relevant information see 86_tc_492 affd 864_f2d_1521 10th cir 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir sec_1_6664-4 income_tax regs and that the incorrect returns resulted from the preparer's error see 57_tc_781 in this case petitioners have failed to establish that they fully disclosed all necessary and relevant information to mr still or that the incorrect returns were a result of mr still's errors thus petitioners' negligence was not due to reasonable_cause accordingly we sustain respondent's determination that petitioners are liable for the accuracy-related_penalty under sec_6662 for their and taxable years to reflect the foregoing decision will be entered under rule
